DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2022 has been entered.
 
Status of Claims
This office action is responsive to the amendment filed 28 January 2022. As directed by the amendment claims 5, 17, 19, 35, 37, 45 and 58 have been amended, claims 62 and 63 have been added, and claims 10, 12, 18, 20, 23, 28-30, 34, 36, 38-41, 43, 49, 50 and 53 have been cancelled. Thus, claims 1-9, 11, 13-17, 19, 21, 22, 24-27, 31-33, 35, 37, 42, 44-48, 51, 52 and 54-63 are presently pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14, 35, 42, 54-57 and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 105889847 A) (Chen) in view of Nelson (US 2009/0079561 A1) in view of Ansfield (US 2011/0301727 A1) in view of Matsunaga (US 2014/0223058 A1).
Referring to claim 1: Chen teaches a device (see figures 5-6), comprising: a printed circuit board (see paragraph [0046]; wherein the base, #1, is provided with a main board that includes a control chip, and LED driving circuit and a touch control circuit); an audio component (see figure 6, #12; paragraph [0050]) electrically coupled to the printed circuit board; light-emitting diodes (LEDs) (see figure 6, #8; paragraph [0047]) electrically coupled to the printed circuit board; a capacitive touch component (see figure 6, #16/17; paragraph [0051]) electrically coupled to the printed circuit board; physical switches (see figure 6; paragraph [0046]) electrically coupled to the printed circuit board, wherein the physical switches are configured to control at least one of the LEDs and the audio component (see paragraph [0046]); a device housing (see figure 6, #1/2) configured to house the PCB, the audio component, the LEDs, and at least part of the physical switches (see figures 5-6; paragraphs [0046]-[0047]). Chen is silent to the device being a sleep training device; the printed circuit board including a processor, a real-time clock integrated circuit (IC), a memory, and a wireless communication unit, wherein the audio component, LEDs, capacitive touch component and switches are electrically coupled to the 
Nelson teaches a sleep training device (see figure 2) comprising a processor, a memory (see figure 2, #210; paragraph [0044]), a real-time clock integrated circuit (see paragraph [0047]; wherein the processing unit includes a timer chip that keeps track of current time and compares the current time to the programmed state change times), and a wireless communication unit (see figure 2, #220; paragraph [0046]; wherein the user interface is a wireless interface to a computer), wherein the processor is programmed to execute instructions stored in the memory to: receive instructions to schedule a sleep program which is set by a client device communicatively coupled to the sleep training device (see paragraphs [0036], [0046]-[0047] and [0051]-[0053]; wherein the computer is the client device and the sleep training device is communicatively coupled to the computer to receive instructions to schedule the sleep program); and initiate a sleep program stored in the memory (see paragraphs [0036], [0046]-[0047] and [0051]-[0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the printed circuit board of Chen with a processor, memory storing a programmed sleep program and a real-time clock integrated circuit like taught by Nelson in order for the device to be utilized as a night light alarm clock for young children (see paragraphs [0051]-[0053]). Additionally, it would have been obvious to one of ordinary skill in 
Ansfield teaches a sleep sound device comprising a processor (see figure 1, #12); an audio component (see figure 1, #20) electrically coupled to the processor; a wired or wireless network interface (see figure 1, #30) that communicates with the processor to provide connectivity to one or more audio servers (see figure 1, #32; paragraphs [0017]-[0020]); and user interface (see figure 2, #68) for allowing a user to select a particular audio type (see paragraph [0026]) and input an on time and off time such that the selected audio will automatically start streaming and stop streaming at the programed times (see paragraph [0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Chen, as modified by Nelson, with a server communicatively coupled between the sleep device and the client device like taught by Ansfield in order to allow access to a greater selection of audio content to be played according to the sleep program schedule. Chen, as modified by Nelson and Ansfield, is silent to processor being programmed to execute instructions to disable at least one of the physical switches and the capacitive touch component 
Matsunaga teaches an application processor that process a started application program; and a memory that stores an operation lock determination section that determines whether to start operation lock while processing the application program (see paragraphs [0012] and [0028]-[0029]), wherein the operation lock restricts unintended operations while the application is running (see paragraphs [0015] and [0030]), specifically, restricting operation device keys to prevent performing unintended termination of application processing, changing of sound volume, and/or cutting power to devices accessible to children (see paragraphs [0004]-[0005] and [0015]), and wherein the processor is programmed to execute instructions to re-enable or re-activate operations in response to a user applying a user input (see paragraphs [0043]-[0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the processor of Chen, as modified by Nelson and Ansfield, with programming stored on the memory to execute an operation lock/unlock like taught by Matsunaga so as to disable at least one of the physical switches and the capacitive touch component when the sleep program is initiated in order to selectively restrict operation of the device keys during running of the sleep program so as to prevent performing unintended termination of the program, changing of sound volume, and/or cutting power to device.
Referring to claim 2: Chen further teaches the device housing comprises a housing base (see figures 5-6, #1) and a cover (see figures 5-6, #2). Chen, as modified by Nelson, Ansfield and Matsunaga, is silent to the cover being light diffusing. However, Nelson further teaches a light diffusing cover (see figures 1A and 4A-B; paragraphs [0039]-[0040]; wherein the cover is constructed of translucent material) fully capable of diffusing light and dissipating heat generated 
Referring to claim 3: Chen further teaches the PCB is housed within the housing base (see figure 6; paragraph [0046]).
Referring to claim 14: Nelson further teaches the sleep program is initiated when a set parameter associated with the sleep program is met, and wherein the sleep program is scheduled remotely by another device (see paragraphs [0036] and [0046]-[0047]; wherein the set parameter is a time for conducting a state change, and wherein the program is schedule remotely from a computer through wireless communication).
Referring to claim 35: Chen teaches a device (see figures 5-6), comprising: a printed circuit board (PCB) (see paragraph [0046]; wherein the base, #1, is provided with a main board that includes a control chip, and LED driving circuit and a touch control circuit), an audio component (see figure 6, #12; paragraph [0050]) electrically coupled to the printed circuit board, light-emitting diodes (LEDs) (see figure 6, #8; paragraph [0047]) electrically coupled to the printed circuit board, a capacitive touch component (see figure 6, #16/17; paragraph [0051]) electrically coupled to the printed circuit board; a number of physical switches (see figure 6; paragraph [0046]) electrically coupled to the printed circuit board, wherein the physical switches are configured to control at least one of the LEDs and the audio component (see paragraph [0046]), and a device housing (see figure 6, #1/2) configured to house the PCB, the audio component, the LEDs, and at least part of the physical switches (see figures 5-6; paragraphs [0046]-[0047]). Chen is silent to the device being a sleep training device; the printed circuit 
Nelson teaches a sleep training method for use with a sleep training device (see figure 2), the method comprising receiving an instruction to schedule a sleep program based on a set parameter from a client device in wireless communication with the sleep training device; and initiating, using a processor, the sleep program once the set parameter is met (see paragraphs [0036], [0046]-[0047] and [0051]-[0053]; wherein the computer is the client device and the sleep training device is communicatively coupled to the computer to receive instructions to schedule the sleep program), wherein the sleep training device further comprises a memory for storing the sleep program (see figure 2, #210; paragraph [0044]), a real-time clock integrated circuit (see paragraph [0047]; wherein the processing unit includes a timer chip that keeps track of current time and compares the current time to the programmed state change times), and a wireless communication unit (see figure 2, #220; paragraph [0046]; wherein the user interface is a wireless interface to a computer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the printed circuit board of 
Ansfield teaches a sleep sound device comprising a processor (see figure 1, #12); an audio component (see figure 1, #20) electrically coupled to the processor; a wired or wireless network interface (see figure 1, #30) that communicates with the processor to provide connectivity to one or more audio servers (see figure 1, #32; paragraphs [0017]-[0020]); and user interface (see figure 2, #68) for allowing a user to select a particular audio type (see paragraph [0026]) and input an on time and off time such that the selected audio will automatically start streaming and stop streaming at the programed times (see paragraph [0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Chen, as modified by Nelson, with a server communicatively coupled between the sleep device and the client device like taught by Ansfield in order to allow access to a greater selection of audio content to be played according to the sleep program schedule. Chen, 
Matsunaga teaches an application processor that process a started application program; and a memory that stores an operation lock determination section that determines whether to start operation lock while processing the application program (see paragraphs [0012] and [0028]-[0029]), wherein the operation lock restricts unintended operations while the application is running (see paragraphs [0015] and [0030]), specifically, restricting operation device keys to prevent performing unintended termination of application processing, changing of sound volume, and/or cutting power to devices accessible to children (see paragraphs [0004]-[0005] and [0015]), and wherein the processor is programmed to execute instructions to re-enable or re-activate operations in response to a user applying a user input (see paragraphs [0043]-[0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the processor of Chen, as modified by Nelson and Ansfield, with programming stored on the memory to execute an operation lock/unlock like taught by Matsunaga so as to disable at least one of the physical switches and the capacitive touch component when the sleep program is initiated in order to selectively restrict operation of the device keys during running of the sleep program so as to prevent performing unintended termination of the program, changing of sound volume, and/or cutting power to device.
Referring to claim 42: Chen further teaches the device housing comprises a housing base (see figures 5-6, #1) and a cover (see figures 5-6, #2). Chen, as modified by Nelson, Ansfield and Matsunaga, is silent to the cover being light diffusing. However, Nelson further 
Referring to claims 54-56 and 59-61: Chen, as modified by Nelson, Ansfield and Matsunaga, teaches the instructions to disable at least one of the physical switches and the capacitive touch component are included as part of the sleep program in response to a user applying a user input to the client device, wherein the client device is a remote computer device to program the sleep program (see Nelson paragraph [0046]), the processor is programmed execute further instructions to re-enable or re-activate at least one of the physical switches and the capacitive touch component in response to a user applying a user input (see Matsunaga paragraphs [0043]-[0044]). Chen, as modified by Nelson, Ansfield and Matsunaga, is silent to the client device including a mobile application running on the client device and the user input being a user applying an input to a lock toggle graphic that is part of a sleep program graphical user interface (GUI) presented as part of the mobile application running on the client device, wherein the sleep program GUI is used by the user to set the sleep program.
Matsunaga further teaches a mobile phone or PDA including a touch panel for inputting operation input information to a lock toggle graphic for implementing the programmed locking/unlocking features (see paragraphs [0022], [0042] and [0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the client device of Chen, as modified by Nelson, Ansfield and Matsunaga, with a 
Referring to claim 57: Chen, as modified by Nelson, Ansfield and Matsunaga, the processor is programmed to execute instructions to play a sound via the audio component when the sleep program is initiated (see Nelson paragraph [0053]), wherein the sound is set by the client device communicatively coupled to the server (see Ansfield paragraphs [0017]-[0020] and [0026]).
Claims 4, 8, 9, 44 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nelson in view of Ansfield in view of Matsunaga in view of Chi (US 2009/0034778 A1).
	Referring to claim 4: With regards to claim 2 above, Chen, as modified by Nelson, Ansfield and Matsunaga, is silent to the light diffusing cover comprising a polymeric material configured to diffuse light and dissipating heat generated by the LEDs. Chi teaches a device (see figures 1-3), comprising an audio component (see figures 1-3, #3); light-emitting diodes (see figures 2-3, #53; paragraph [0048], [0056] and [0058]); physical switches (see figure 2, #4/41-45; paragraph [0060]), wherein the physical switches are configured to control at least one of the LEDs and the audio component (see figures 1-2; paragraph [0048]; wherein the switch includes switches, #41-43, for controlling the audio component and switches, #44-45, for controlling the LEDs); a device housing (see figures 1-3, #2/12/21/23) comprises a housing base (see figures 1-3, #2/21/23; paragraph [0058]) and a polymeric light diffusing cover (see figures 1-3, #12; paragraphs [0048]-[0051]; wherein the cover, #12, is pervious to light in part and creates a “hazy atmosphere”, and wherein the cover is made of a plastic material) fully capable of diffusing light 
Referring to claim 8: With regards to claim 1 above, Chen further teaches the audio component comprises a speaker (see figure 6; paragraph [0050]). Chen, as modified by Nelson, Ansfield and Matsunaga, is silent to the speaker being coupled to an amplifier, and wherein the amplifier is electrically coupled to the processor. Chi teaches a device (see figures 1-3), comprising a processor (see figures 2-3, #5/52/59; paragraphs [0018]; claim 10); an audio component (see figures 1-3, #3) electrically coupled to an amplifier which is electrically coupled to the processor (see figures 2-3, #5/52/59; paragraphs [0018] and [0048]; claim 10); light-emitting diodes (see figures 2-3, #53; paragraph [0048], [0056] and [0058]) electrically coupled to the processor; physical switches (see figure 2, #4/41-45; paragraph [0060]) electrically coupled to the processor; and a device housing (see figures 1-3, #2/12/21/23) configured to house the PCB, the audio component, the LEDs, and at least part of the physical switches (see paragraph [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Chen, as modified by Nelson, Ansfield and Matsunaga, with an amplifier electrically coupled between the speaker and processor like taught by Chi since it is common and well known that an amplifier is needed to convert low voltage signals into audible sound produced by the speaker.
Referring to claim 9: Chen further teaches a covering plate (see figures 5-6, #4) configured to cover a top of the device housing and positioned above the speaker (paragraphs [0045], [0048] and [0051]).
Referring to claim 44: With regards to claim 42 above, Chen, as modified by Nelson, Ansfield and Matsunaga, is silent to the light diffusing cover comprising a polymeric material configured to diffuse light and dissipating heat generated by the LEDs. Chi teaches a device (see figures 1-3), comprising an audio component (see figures 1-3, #3); light-emitting diodes (see figures 2-3, #53; paragraph [0048], [0056] and [0058]); physical switches (see figure 2, #4/41-45; paragraph [0060]), wherein the physical switches are configured to control at least one of the LEDs and the audio component (see figures 1-2; paragraph [0048]; wherein the switch includes switches, #41-43, for controlling the audio component and switches, #44-45, for controlling the LEDs); a device housing (see figures 1-3, #2/12/21/23) comprises a housing base (see figures 1-3, #2/21/23; paragraph [0058]) and a polymeric light diffusing cover (see figures 1-3, #12; paragraphs [0048]-[0051]; wherein the cover, #12, is pervious to light in part and creates a “hazy atmosphere”, and wherein the cover is made of a plastic material) fully capable of diffusing light and dissipating heat generated by the LEDs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the light diffusing cover of Chen, as modified by Nelson, Ansfield and Matsunaga, out of a polymeric material like taught by Chi since plastic materials are common and well-known material in the art for use in construction of light diffusing covers or shades.
Referring to claim 48: With regards to claim 35 above, Chen, as modified by Nelson, Ansfield and Matsunaga, further teaches the audio component comprises a speaker (see Chen figure 6; paragraph [0050]) and playing a sound via the audio component when the sleep .
Claims 5, 6, 45, 46, 62 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nelson in view Ansfield in view of Matsunaga in view of Chi in view Yotsumoto et al. (US 2014/0355246 A1) (Yotsumoto).
Referring to claim 5: With regards to claim 4 above, Chen further teaches a support column (see figure 6, #7/10; paragraph [0050]) having an outer surface extending upward from the housing base (see figure 6), wherein the support column is configured to support at least part of the audio component and house one or more electrical components (see paragraphs [0050]-[0051]; wherein it is clear that wires from the speaker and/or touch panel are fully capable of being housed within the support column). Chen, as modified by Nelson, Ansfield, Matsunaga and Chi, is silent to the support column being covered by an opaque material such that the one or more electrical components within the support column do not cast shadows from light generated by the LEDs. 

Referring to claim 6: Chen further teaches the LEDs are arranged in a circular pattern surrounding the support column at a base of the support column (see figure 6; paragraph [0047]).
Referring to claim 45: With regards to claim 44 above, Chen further teaches a support column (see figure 6, #7/10; paragraph [0050]) having an outer surface extending upward from the housing base (see figure 6), wherein the support column is configured to support at least part of the audio component and house one or more electrical components (see paragraphs [0050]-[0051]; wherein it is clear that wires from the speaker and/or touch panel are fully capable of being housed within the support column). Chen, as modified by Nelson, Ansfield, Matsunaga and Chi, is silent to the support column being covered by an opaque material such that the one or more electrical components within the support column do not cast shadows from light generated by the LEDs. 

Referring to claim 46: Chen further teaches the LEDs are arranged in a circular pattern surrounding the support column at a base of the support column (see figure 6; paragraph [0047]).
Referring to claim 62: Chen further teaches the support column is enclosed along the outer surface (see figure 6).
Referring to claim 63: Chen further teaches the support column is enclosed along the outer surface (see figure 6).
Claims 7 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nelson in view of Ansfield in view of Matsunaga, as applied to claims 1 and 35 above, in view of Raza et al. (US 2016/0323978 A1) (Raza).
Referring to claims 7 and 47: Chen, as modified by Nelson, Ansfield and Matsunaga, is silent to the LEDs being RGBW LEDs. Raza teaches a wirelessly controlled lighting device (see title) comprising a plurality of LED elements (see figures 3-5, #90), wherein the LEDs of the .
Claims 11, 13 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nelson in view of Ansfield in view of Matsunaga, as applied to claims 1 and 35, in view of Recker et al. (US 2010/0271802 A1) (Recker).
Referring to claim 11: Chen, as modified by Nelson, Ansfield and Matsunaga, further teaches a battery (see Chen paragraph [0046]) configured to supply power to at least one of the processor, the real-time clock IC, the memory, the wireless communication unit, the audio component, the LEDs, and the physical switches but is silent to the one or more batteries being rechargeable. Recker teaches a wireless lighting device (see title) wherein the device is powered by a wireless power source including a non-rechargeable battery or rechargeable battery (see paragraph [0107]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a simple substitution of the batteries taught by Chen, as modified by Nelson, Ansfield and Matsunaga, for rechargeable batteries like taught by Recker since non-rechargeable and rechargeable batteries are common and well known equivalents for powering portable devices and would yield predicable results in powering the device of Chen, as modified by Nelson, Ansfield and Matsunaga. 
Referring to claims 13 and 51: Chen, as modified by Nelson, Ansfield and Matsunaga, is silent to the wireless communication unit being a wireless fidelity (WiFi) communication unit. Recker teaches a wireless lighting device (see title) wherein the device takes commands from a wireless communication interface from an external source, wherein the wireless communication .
Claims 15 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nelson in view of Ansfield in view of Matsunaga, as applied to claims 1 and 35, in view of Thijssen (US 2016/0231825 A1).
Referring to claims 15 and 52: Chen, as modified by Nelson, Ansfield and Matsunaga, is silent to a gesture control sensor electrically coupled to the processor, wherein the gesture control sensor is configured to detect a hand gesture made by a user in a vicinity of the gesture control sensor. Thijssen teaches a gesture control device for use with a controllable device (see abstract), the gesture control device including a gesture control sensor for controlling audio content and/or light dimming (see paragraph [0013]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Chen, as modified by Nelson, Ansfield and Matsunaga, with a gesture control sensor like taught by Thijssen in order to provide hands free dimming and audio changing capabilities.
Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nelson in view of Ansfield in view of Matsunaga as applied to claim 1, in view of Wang et al. (US 2016/0023124 A1) (Wang).
	Referring to claim 16: Chen, as modified by Nelson, Ansfield and Matsunaga, is silent to the wireless communication unit being a Bluetooth® communication unit comprising a Bluetooth® processor, a Bluetooth® memory and a Bluetooth® audio interface electrically .
Claims 17, 21, 24 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nelson in view of Matsunaga in view of Yotsumoto.
Referring to claim 17: Chen teaches a device (see figures 5-6), comprising: a printed circuit board (PCB) (see paragraph [0046]; wherein the base, #1, is provided with a main board that includes a control chip, and LED driving circuit and a touch control circuit); a capacitive touch component (see figure 6, #16/17; paragraph [0051]) electrically coupled to the printed circuit board; an audio component (see figure 6, #12; paragraph [0050]) electrically coupled to the printed circuit board; light-emitting diodes (LEDs) (see figure 6, #8; paragraph [0047]) electrically coupled to the printed circuit board; physical switches (see figure 6; paragraph [0046]) electrically coupled to the printed circuit board, wherein the physical switches are configured to control at least one of the LEDs and the audio component (see paragraph [0046]); 
a device housing (see figure 6, #1/2) configured to house the PCB, the audio component, the LEDs, and at least part of the physical switches and the capacitive touch component (see figures 
Nelson teaches a sleep training device (see figure 2) comprising a processor, a memory (see figure 2, #210; paragraph [0044]), a real-time clock integrated circuit (see paragraph [0047]; wherein the processing unit includes a timer chip that keeps track of current time and compares the current time to the programmed state change times), and a wireless communication unit (see figure 2, #220; paragraph [0046]; wherein the user interface is a wireless interface to a computer), wherein the processor is programmed to execute instructions stored in the memory to: 
Nelson further teaches a light diffusing cover (see figures 1A and 4A-B; paragraphs [0039]-[0040]; wherein the cover is constructed of translucent material) fully capable of diffusing light and dissipating heat generated by the LEDs. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cover of Chen, as modified by Nelson, to a light diffusing cover like taught by Nelson in order to create a “glowing effect” for the user (see Nelson paragraphs [0039]-[0040]). Chen, as modified by Nelson, is silent to the support column being covered by an opaque material such that the one or more electrical components within the support column do not cast shadows from light generated by the LEDs, and wherein the processor is programmed to execute instructions stored in the memory to disable 
Matsunaga teaches an application processor that process a started application program; and a memory that stores an operation lock determination section that determines whether to start operation lock while processing the application program (see paragraphs [0012] and [0028]-[0029]), wherein the operation lock restricts unintended operations while the application is running (see paragraphs [0015] and [0030]), specifically, restricting operation device keys to prevent performing unintended termination of application processing, changing of sound volume, and/or cutting power to devices accessible to children (see paragraphs [0004]-[0005] and [0015]), and wherein the processor is programmed to execute instructions to re-enable or re-activate operations in response to a user applying a user input (see paragraphs [0043]-[0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the processor of Chen, as modified by Nelson, with programming stored on the memory to execute an operation lock/unlock like taught by Matsunaga so as to disable at least one of the physical switches and the capacitive touch component when the sleep program is initiated in order to selectively restrict operation of the device keys/buttons during running of the sleep program so as to prevent performing unintended termination of the program, changing of sound volume, and/or cutting power to device. Chen, as modified by Nelson and Matsunaga, is silent to the support column being covered by an opaque material such that the one or more electrical components within the support column do not cast shadows from light generated by the LEDs.
Yotsumoto teaches a device configured to provide light in surrounding relationship with a speaker (see figures 1-2), the device comprising an audio component (see figures 1-2, #30/61/62; 
Referring to claim 21: Chen further teaches the PCB is housed within the housing base (see figure 6; paragraph [0046]).
Referring to claim 24: Chen further teaches the LEDs are arranged in a circular pattern surrounding the support column at a base of the support column (see figure 6; paragraph [0047]).
Referring to claim 32: Nelson further teaches the sleep program is initiated when a set parameter associated with the sleep program is met, and wherein the sleep program is scheduled remotely by another device (see paragraphs [0036] and [0046]-[0047]; wherein the set parameter is a time for conducting a state change, and wherein the program is schedule remotely from a computer through wireless communication).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nelson in view of Matsunaga in view of Yotsumoto, as applied to claim 17 above, in view of Voch (“Night Light Bluetooth Speaker, Portable Wireless Bluetooth Speaker, 6 Color LED Themes Bedside Table Light/Smart Touch Control Color Changing Stereo Subwoofer” available at Amazon.com on 02/27/2017, accessed online on 06/14/2021).
Referring to claim 19: Chen further teaches the capacitive touch component comprises an annular ring and wherein the annular ring is made of an electrically-conductive material that allows for adjustable control of the brightness of the LEDs (see figure 6; paragraph [0051]; wherein the capacitive touch component, #16/17, comprises an annular edge ring, #16, and an annular touch circuit layer that includes a plurality of contact pieces connected to the capacitance control circuit through wires). Chen, as modified by Nelson, Matsunaga and Yotsumoto, is silent to the sleep training device is configured to be powered on in response to a user input applied to the capacitive touch component.
Voch teaches a night light Bluetooth speaker device (see figure on page 1 reproduced below), the device comprising a base, a light diffusing cover, and a speaker positioned under a capacitive touch component comprising a speaker cover and annular capacitive touch sensor, wherein the capacitive touch component is exposed by the device housing (see figure on page 1 reproduced below; pages 1 and 4-6 wherein it is clear that the annular metal ring is a capacitive touch sensor for dimming and changing the color of the LEDs), wherein the device is configured to be powered on in response to a user input applied to the capacitive touch element (see page 6, “Multi-color Wonderful Life”, wherein “touching the circular sensor on the top of the lamp to open light mode. Touch repeatedly to sequentially shift to dim white light, low white light, medium white light, high white light, red light, blue light”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the controls of the system of Chen, as modified by Nelson, Matsunaga and Yotsumoto, to allow .

    PNG
    media_image1.png
    591
    417
    media_image1.png
    Greyscale

Claims 22, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nelson in view of Matsunaga in view of Yotsumoto, as applied to claim 17 above, in view of Chi.
Referring to claim 22: Chen, as modified by Nelson, Matsunaga and Yotsumoto, is silent to the light diffusing cover comprising a polymeric material configured to diffuse light and dissipating heat generated by the LEDs. Chi teaches a device (see figures 1-3), comprising an audio component (see figures 1-3, #3); light-emitting diodes (see figures 2-3, #53; paragraph [0048], [0056] and [0058]); physical switches (see figure 2, #4/41-45; paragraph [0060]); a device housing (see figures 1-3, #2/12/21/23) comprises a housing base (see figures 1-3, #2/21/23; paragraph [0058]) and a polymeric light diffusing cover (see figures 1-3, #12; paragraphs [0048]-[0051]; wherein the cover, #12, is pervious to light in part and creates a “hazy atmosphere”, and wherein the cover is made of a plastic material) fully capable of diffusing light and dissipating heat generated by the LEDs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the light diffusing 
Referring to claim 26: Chen further teaches the audio component comprises a speaker (see figure 6; paragraph [0050]). Chen, as modified by Nelson, Matsunaga and Yotsumoto, is silent to the speaker being coupled to an amplifier, and wherein the amplifier is electrically coupled to the processor. Chi teaches a device (see figures 1-3), comprising a processor (see figures 2-3, #5/52/59; paragraphs [0018]; claim 10); an audio component (see figures 1-3, #3) electrically coupled to an amplifier which is electrically coupled to the processor (see figures 2-3, #5/52/59; paragraphs [0018] and [0048]; claim 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Chen, as modified by Nelson, Matsunaga and Yotsumoto, with an amplifier electrically coupled between the speaker and processor like taught by Chi since it is common and well known that an amplifier is needed to convert low voltage signals into audible sound produced by the speaker.
Referring to claim 27: Chen further teaches a covering plate (see figures 5-6, #4) configured to cover a top of the device housing and positioned above the speaker (paragraphs [0045], [0048] and [0051]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nelson in view of Matsunaga in view of Yotsumoto, as applied to claim 17 above, in view of Raza.
Referring to claim 25: Chen, as modified by Nelson, Matsunaga, and Yotsumoto, is silent to the LEDs being RGBW LEDs. Raza teaches a wirelessly controlled lighting device (see .
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nelson in view of Matsunaga in view of Yotsumoto, as applied to claim 17 above, in view of Recker.
Referring to claim 31: Chen, as modified by Nelson, Matsunaga and Yotsumoto, is silent to the wireless communication unit being a wireless fidelity (WiFi) communication unit. Recker teaches a wireless lighting device (see title) wherein the device takes commands from a wireless communication interface from an external source, wherein the wireless communication interface includes WiFi (see paragraph [0259]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless communication unit of Chen, as modified by Nelson, Matsunaga and Yotsumoto, to a WiFi communication unit like taught by Recker in order to allow for remote programming of the device.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nelson in view of Matsunaga in view of Yotsumoto, as applied to claim 17 above, in view of Thijssen.
Referring to claim 33: Chen, as modified by Nelson, Matsunaga and Yotsumoto, is silent to a gesture control sensor electrically coupled to the processor, wherein the gesture control sensor is configured to detect a hand gesture made by a user in a vicinity of the gesture .
Claims 37 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nelson in view of Ansfield in view of Matsunaga in view of Voch.
Referring to claim 37: With regards to claim 35 above, Chen further teaches the capacitive touch component comprises an annular ring and wherein the annular ring is made of an electrically-conductive material that allows for adjustable control of the brightness of the LEDs (see figure 6; paragraph [0051]; wherein the capacitive touch component, #16/17, comprises an annular edge ring, #16, and an annular touch circuit layer that includes a plurality of contact pieces connected to the capacitance control circuit through wires). Chen, as modified by Nelson, Ansfield and Matsunaga, is silent to the sleep training device is configured to be powered on in response to a user input applied to the capacitive touch component.
Voch teaches a night light Bluetooth speaker device (see figure on page 1 reproduced below), the device comprising a base, a light diffusing cover, and a speaker positioned under a capacitive touch component comprising a speaker cover and annular capacitive touch sensor, wherein the capacitive touch component is exposed by the device housing (see figure on page 1 reproduced below; pages 1 and 4-6 wherein it is clear that the annular metal ring is a capacitive touch sensor for dimming and changing the color of the LEDs), wherein the device is configured to be powered on in response to a user input applied to the capacitive touch element (see page 6, 

    PNG
    media_image1.png
    591
    417
    media_image1.png
    Greyscale

Referring to claim 58: With regards to claim 1 above, Chen further teaches the capacitive touch component comprises an annular ring and wherein the annular ring is made of an electrically-conductive material that allows for adjustable control of the brightness of the LEDs (see figure 6; paragraph [0051]; wherein the capacitive touch component, #16/17, comprises an annular edge ring, #16, and an annular touch circuit layer that includes a plurality of contact pieces connected to the capacitance control circuit through wires). Chen, as modified by Nelson, Ansfield and Matsunaga, is silent to the sleep training device is configured to be powered on in response to a user input applied to the capacitive touch component.
.

Response to Arguments
Applicant's arguments filed 28 January 2022 have been fully considered but they are not persuasive. In response to applicant’s arguments, see pages 11-12 and 15, that the examiner's conclusion of obviousness “that one having ordinary skill in the art would be motivated to provide the entertainment speaker of Chi with a touch component of Voch ‘in order to allow for selective dimming of the LEDs” is based upon improper hindsight reasoning have been considered but are .
In response to applicant's arguments, see page 12, against the references individually, specifically the argument that the modification of Chi in view of Ansfield is improper since the motivation is not sufficient as the resultant combination frustrates the principle operation of Chi, which is for entertainment and not for sleep have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 In response to applicant's arguments, see page 12, against the references individually, specifically the argument that Ansfield does not teach or suggest both a sleep device and a client device to set a program as claimed, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As outlined above Chen, as modified by Nelson, is relied upon to teach 
In response to applicant’s arguments concerning the amendment, see page 15, with respect to the rejection(s) of at least claim 17 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/            Primary Examiner, Art Unit 3791